ORDER
This appeal is now before us on remand from the Supreme Court, House v. Bell, — U.S. -, 126 S.Ct. 2064, 165 L.Ed.2d 1 (2006). In light of the Court’s opinion (and the Tennessee attorney general’s statement in respondent’s brief before the Supreme Court that unexhausted issues remain under Tenn.Code. Ann. § 40-30-117(a)(2)(4)), we ask that the parties submit letter briefs addressing whether remand to the courts of Tennessee is appropriate in order to allow petitioner to exhaust his state-court remedies on his actual innocence claim.
Letter briefs shall be due within sixty days of this order and shall not exceed fifteen pages.